Day, J.,
dissenting. — The agreed statement of facts shows that the policies upon which Wm. E. Kidder collected the pre-*492naiums, which furnish the foundation of this suit, had been issued by the Connecticut Mutual Life Insurance Company, through their local agent at Davenport, and delivered to the insured parties prior to the appointment of Kidder as agent. The defendants rely upon the recital of the bond that Wm. F. Kidder has been appointed to deliver policies, and to receive and forward premiums upon the same. They emphasize the word same, and they contend that Kidder was authorized to receive premiums only upon the policies by him delivered, and that, as the premiums for which they are sued were received by Kidder, upon policies not delivered by him, he received them without authority, and they are not liable for his defalcation. The court below adopted this construction, and exonerated the defendants from liability. This construction is too narrow and technical; it ignores all consideration of the nature of the business of insurance, and the manner in which it is usually conducted, and does not give effect to what may reasonably be supposed to have been the intention of all the parties to this bond. Policies of insurance are always delivered, and the premiums thereon are collected or received by agents of the company.
Policies of insurance upon life, when once issued, continue during the lives of the persons insured, if they are kept in force by the payment of the stated premiums at stipulated times. It may be necessary to receive premiums upon policies during a period of fifty years; the agent who delivered the policy may terminate his connection with the company-at any time. Now when for any cause a new agent is appointed to receive and forward applications, to deliver policies, and receive and forward premiums upon the same, who could reasonably suppose that the company intended to limit the agent to the receiving of premiums upon the identical policies by him delivered, and that they intended to appoint and maintain another agent for the special purpose of receiving premiums upon the policies before issued or delivered by others. There certainly should be some good reason for supposing that the company intended to adopt a course of business so inconvenient and .cumbersome.
*493Ent, it is claimed this construction must be adopted because Kidder was appointed to deliver policies and receive premiums upon t-lie sam,e. The same does not always mean identical, not different or other. Tt frequently means of the kind or species, though not the specific thing. It is often used as a substitute for that which was used before, and is employed in the sense of a pronoun. In this sense it is very frequently employed in legal documents and pleadings. To deliver policies and receive premiums upon the same is equivalent to deliver policies and receive premiums upon them, or, substituting the noun for its representative pronoun, to deliver policies and receive premiums upon policies. ■
This, it seems to us, is the fair and natural import of the words, and the sense in which all parties must have understood them. We recognize the fact that the contract of a surety must be strictly construed, and that it is not to be enlarged by construction. But at the same time words are not to be wrested from their common signification, nor is a forced and unnatural construction to be placed upon the language, for the purpose of effecting the discharge of a surety.
The court, it seems to us, erred in the construction placed upon the bond, and the judgment should be reversed.
BjsoK, J., concurs.